1

2
                              UNITED STATES DISTRICT COURT
3
                                     DISTRICT OF NEVADA
4
                                                ***
5
      VALLIER WILLIAM TOMPKINS,                     Case No. 3:16-cv-00444-MMD-WGC
6
                                      Petitioner,                   ORDER
7           v.
8
      WARDEN BACA, et al.,
9
                                  Respondents.
10

11   I.    INTRODUCTION
12         This habeas corpus action, brought by Petitioner Vallier William Tompkins, is
13   before the Court for resolution of the claims remaining in Tompkins’s second amended
14   habeas petition. The Court will deny Tompkins’s habeas petition, will deny him a
15   certificate of appealability, and will direct the Clerk of the Court to enter judgment
16   accordingly.
17   II.   BACKGROUND
18         On July 3, 2012, Tompkins was charged by complaint in a Reno justice court with
19   three counts of sexual assault, one count of battery with intent to commit sexual assault,
20   and one count of burglary. (Criminal Complaint, Ex. 15 (ECF No. 22-15).) The justice
21   court ordered a competency evaluation. (Order for Competency Evaluations, Ex. 16 (ECF
22   No. 22-16).) Two competency evaluation reports concluded that Tompkins was
23   competent to stand trial, and the state district court made a finding to that effect.
24   (Competency Evaluation, Ex. 17 (ECF No. 22-17); Competency Evaluation, Ex. 19 (ECF
25   No. 22-19); Order of Competency and Returning Matter to Justice Court, Ex. 21 (ECF No.
26   22-21).) Tompkins waived the preliminary hearing. (Waiver of Preliminary Examination,
27   Ex. 24 (ECF No. 22-24).) On September 13, 2012, the State charged Tompkins by
28   information with three counts of sexual assault. (Information, Ex. 23 (ECF No. 22-23).)
1    Tompkins was arraigned on September 20, 2012, and he pled guilty to each of the three

2    sexual assault charges. (Transcript of Arraignment, Ex. 25 (ECF No. 22-25); see also

3    Guilty Plea Memorandum, Ex. 26 (ECF No. 22-26).) On October 25, 2012, the court

4    sentenced Tompkins to three consecutive terms of ten years to life in prison (with the first

5    term running concurrent with a sentence imposed in a separate case). (Transcript of

6    Sentencing, Ex. 30 (ECF No. 23-4).) The judgment of conviction was filed on October 30,

7    2012. (Judgment, Ex. 31 (ECF No. 23-5).) Tompkins did not appeal from the judgment of

8    conviction.

9            On July 11, 2013, Tompkins filed a petition for writ of habeas corpus in the state

10   district court. (Petition for Writ of Habeas Corpus, Ex. 39 (ECF No. 23-13).) The court

11   appointed counsel for Tompkins. (See Order Granting in Forma Pauperis and

12   Appointment of Counsel, Ex. 41 (ECF No. 23-15); Recommendation and Order for

13   Appointment of Counsel, Ex. 42 (ECF No. 23-16).) On May 27, 2015, the state district

14   court granted the State’s motion to dismiss, and dismissed the petition, determining that

15   the record showed each of Tompkins’ claims to be meritless. (Order Dismissing Petition

16   for Writ of Habeas Corpus, Ex. 63 (ECF No. 24-19).) Tompkins appealed, and the Nevada

17   Court of Appeals affirmed on February 17, 2016. (Order of Affirmance, Ex. 77 (ECF No.

18   24-33).) The remittitur issued on March 15, 2016. (See Remittitur, Ex. 78 (ECF No. 24-

19   34).)

20           This Court received a pro se petition for writ of habeas corpus from Tompkins,

21   initiating this action, on July 26, 2016 (ECF No. 4). The Court appointed counsel, and,

22   with counsel, Tompkins filed a first amended habeas petition on August 3, 2016. (Order

23   entered July 27, 2016 (ECF No. 3); First Amended Petition for Writ of Habeas Corpus

24   (ECF No. 7).)

25           On June 19, 2017, Tompkins filed a second amended petition for writ of habeas

26   corpus—now his operative petition—asserting the following claims:

27           Ground 1: “Tompkins’ guilty plea was not entered into knowingly,
             intelligently, or voluntarily,” in violation of his federal constitutional rights.
28


                                                     2
            Ground 2: “Tompkins was denied his right to the effective assistance of
1           counsel,” in violation of his federal constitutional rights.
2                  Ground 2(1): “Trial counsel failed to advise Tompkins of his right to
                   appeal.”
3
                   Ground 2(2): “Trial counsel failed to adequately investigate.”
4
                   Ground 2(3): “Trial counsel failed to explain the nature and
5                  consequences of the guilty plea to Tompkins.”
6                  Ground 2(4): “Trial counsel had a conflict of interest in representing
                   Tompkins.”
7
                   Ground 2(5): “Trial counsel failed to object to highly prejudicial victim
8                  impact evidence.”
9           Ground 3: “Improper victim impact evidence was admitted against
            Tompkins at his sentencing hearing,” in violation of his federal constitutional
10          rights.
11          Ground 4: “The cumulative effect of the errors in this case deprived
            Tompkins of his right to due process,” in violation of his federal constitutional
12          rights.
13   (Second Amended Petition for Writ of Habeas Corpus (ECF No. 21).)

14          On August 18, 2017, Respondents filed a motion to dismiss (ECF No. 30).

15   Tompkins filed an opposition to the motion to dismiss on November 8, 2017 (ECF No.

16   36). On November 21, 2017, Tompkins filed a declaration (ECF No. 39) stating that he

17   abandons Ground 2(2) of his second amended petition—his claim that his trial counsel

18   was ineffective for not properly investigating the case. Respondents filed a reply in

19   support of the motion to dismiss on December 15, 2017 (ECF No. 40). The Court ruled

20   on the motion to dismiss on March 8, 2018 (ECF No. 41). The Court dismissed Ground

21   2(2). With respect to the part of Ground 1 found to be unexhausted—all of Ground 1

22   except Tompkins’s claims that that his plea was not knowing, intelligent, and voluntary

23   because the trial court did not advise him of his right to appeal or the possibility of a plea

24   under North Carolina v. Alford, 400 U.S. 25 (1970)—the Court required Tompkins to file

25   either a notice stating that he abandons the unexhausted claims or a motion for a stay

26   while he exhausts the claims in state court. In all other respects, the Court denied the

27   motion to dismiss.

28   ///


                                                   3
1           On April 30, 2018, Tompkins filed a notice stating that he abandons the
2    unexhausted portion of Ground 1 (ECF Nos.44, 45).
3           On August 9, 2018, Respondents filed an answer (ECF No. 48), responding to
4    Tompkins’s remaining claims. On November 19, 2018, Tompkins filed a reply to the
5    answer (ECF No. 51).
6    III.   DISCUSSION

7           A.     Standard of Review

8           28 U.S.C. § 2254(d) sets forth the standard of review generally applicable in

9    habeas corpus cases under the Antiterrorism and Effective Death Penalty Act (“AEDPA”):

10          An application for a writ of habeas corpus on behalf of a person in custody
            pursuant to the judgment of a State court shall not be granted with respect
11          to any claim that was adjudicated on the merits in State court proceedings
            unless the adjudication of the claim --
12
                   (1) resulted in a decision that was contrary to, or involved an
13                 unreasonable application of, clearly established Federal law, as
                   determined by the Supreme Court of the United States; or
14
                   (2) resulted in a decision that was based on an unreasonable
15                 determination of the facts in light of the evidence presented in the
                   State court proceeding.
16

17   28 U.S.C. § 2254(d).

18          A state court decision is contrary to clearly established Supreme Court precedent,

19   within the meaning of 28 U.S.C. § 2254, “if the state court applies a rule that contradicts

20   the governing law set forth in [the Supreme Court’s] cases” or “if the state court confronts

21   a set of facts that are materially indistinguishable from a decision of [the Supreme Court]

22   and nevertheless arrives at a result different from [the Supreme Court’s] precedent.”

23   Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (quoting Williams v. Taylor, 529 U.S. 362,

24   405-06 (2000), and citing Bell v. Cone, 535 U.S. 685, 694 (2002)).

25          A state court decision is an unreasonable application of clearly established

26   Supreme Court precedent within the meaning of 28 U.S.C. § 2254(d) “if the state court

27   identifies the correct governing legal principle from [the Supreme Court’s] decisions but

28   unreasonably applies that principle to the facts of the prisoner’s case.” Lockyer, 538 U.S.


                                                  4
1    at 75 (quoting Williams, 529 U.S. at 413). The “unreasonable application” clause requires

2    the state court decision to be more than incorrect or erroneous; the state court’s

3    application of clearly established law must be objectively unreasonable. Id. (quoting

4    Williams, 529 U.S. at 409).

5           The Supreme Court has instructed that “[a] state court’s determination that a claim

6    lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

7    on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101

8    (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court

9    has stated “that even a strong case for relief does not mean the state court’s contrary

10   conclusion was unreasonable.” Id. at 102 (citing Lockyer, 538 U.S. at 75); see also Cullen

11   v. Pinholster, 563 U.S. 170, 181 (2011) (describing standard as “a difficult to meet” and

12   “highly deferential standard for evaluating state-court rulings, which demands that state-

13   court decisions be given the benefit of the doubt” (internal quotation marks and citations

14   omitted)).

15          B.     Ground 1

16          In Ground 1, Tompkins claims that, in violation of his federal constitutional rights,

17   his guilty plea was not entered into knowingly, intelligently and voluntarily. (See Second

18   Amended Petition (ECF No. 21) at 6-8.) In the order entered March 8, 2018, resolving the

19   motion to dismiss, the Court found that Ground 1 is unexhausted in state court, except

20   for the claims that Tompkins’s plea was not knowing, intelligent, and voluntary because

21   the trial court did not advise him of his right to appeal or the possibility of a plea under

22   North Carolina v. Alford, 400 U.S. 25 (1970). (See Order entered March 8, 2018 (ECF

23   No. 41) at 4-5.) Tompkins subsequently abandoned the unexhausted parts of Ground 1.

24   (Notice to Court of Petitioner’s Formal Declaration of Abandonment (ECF No. 44);

25   Petitioner’s Declaration of Abandonment (ECF No. 45).)

26          In Tompkins’s state habeas action, the district court denied Tompkins relief, ruling

27   as follows on these claims:

28                 The Petition argues the Court did not advise the Petitioner of his right
            to appeal, and he did not knowingly intelligently, or voluntarily waive his right

                                                   5
            to appeal. The Petitioner executed a guilty plea memorandum (“the Plea
1           Memorandum”) on September 21, 2012, in which the Petitioner affirmed
            that he offered his plea freely, voluntarily and knowingly. The Plea
2           Memorandum also included the agreement the Petitioner understood he
            had the right to appeal from adverse rulings on pretrial motions only if the
3           State and the Court consented to that right to appeal. This demonstrates
            the Petitioner was advised of his appeal rights prior to sentencing.
4
                    NRS 177.075(2) provides when a court imposes sentence upon a
5           defendant who has not pleaded guilty and is without counsel the court shall
            advise the defendant of his right to appeal. NRS 177.075(2) has no
6           application to the present case because the Petitioner plead guilty and was
            represented by counsel during the plea negotiations. It is the duty of counsel
7           in certain, not all, circumstances to advise a defendant who pleads guilty to
            the right of appeal. Thomas v. State, [979 P.2d 222, 223-24 (Nev. 1999)].
8           The Petition does not contend this is an ineffective assistance of counsel
            claim.
9
                   The Petition cites no statutory or case authorities in Nevada that
10          obligate a court to inform an individual who pleads guilty to his right to
            appeal during sentencing. The Opposition also did not provide any authority
11          in support or explanation of the argument. The Court need not consider an
            issue which is not meaningfully briefed. Badillo v. Am. Brands, [16 P.3d 435,
12          440 (Nev. 2001)]; see also, DCR 13(3); Edwards v. Emperor’s Gardens
            Rest., [130 P.3d 1280, 1288 n.38 (Nev. 2006)] (declining to consider claims
13          not cogently argued or supported with relevant authority).
14                                               ***
15                 The Petitioner pleaded guilty. There is no reason in the record as to
            why the Petitioner should have been canvassed regarding the meaning of
16          the Alford Plea. The Opposition did not provide information or argument why
            the Petitioner should have been canvassed about the Alford Plea. As
17          discussed above, the Court need not consider an issue which is not
            meaningfully briefed. Badillo, [16 P.3d at 440].
18

19   (Order Dismissing Petition for Writ of Habeas Corpus, Ex. 63 at 5-6 (ECF No. 24-19 at 6-

20   7).) And, on Tompkins’s appeal in that case, the Nevada Court of Appeals ruled as

21   follows:

22                   In his petition, Tompkins alleged his counsel was ineffective for
            failing to permit him to testify before the justice court because he could have
23          pursued an insanity defense based upon being awake for 20 straight days
            and for having a conflict of interest because a parent of the victim allegedly
24          worked at the public defender’s office. Tompkins also alleged he was not
            advised of his right to pursue a direct appeal, the district court erred by
25          considering prejudicial letters from the victims in this matter, and his guilty
            plea was not entered knowingly and voluntarily because the meaning of an
26          Alford plea was not explained to him. [Footnote: North Carolina v. Alford,
            400 U.S. 25 (1970).] Tompkins also asserted the guilty plea agreement did
27          not contain a certificate of counsel as required by NRS 174.063.
28                 Here, the district court reviewed the parties’ pleadings and made the
            following findings: Tompkins waived his right to a preliminary hearing, and

                                                  6
           therefore, Tompkins’ claim regarding testifying at that hearing was belied by
1          the record. The victim’s family member actually worked for the Washoe
           County District Attorney’s Office, not the public defender’s office, and
2          therefore, Tompkins’ claim regarding a conflict of interest was belied by the
           record. Tompkins was advised of his right to pursue a direct appeal and
3          Tompkins did not demonstrate any further duty existed to inform him
           regarding an appeal. NRS 176.015(3) permitted the district court to consider
4          the victim impact letters during the sentencing hearing. [Footnote: We also
           note Tompkins’ claim regarding the district court’s consideration of victim
5          impact letters at the sentencing hearing is not properly raised in a
           postconviction petition for a writ of habeas corpus stemming from a guilty
6          plea. See NRS 34.810(1)(a). Nevertheless, the district court properly denied
           relief for this claim. See Wyatt v. State, [468 P.2d 338, 341 (Nev. 1970).]
7          Tompkins entered a standard guilty plea, and Tompkins did not
           demonstrate there was any duty to explain an Alford plea to him. Tompkins
8          did not demonstrate manifest injustice sufficient to warrant setting aside his
           guilty plea. Based on those findings, the district court concluded all of
9          Tompkins’ claims were either belied by the record or were not supported by
           sufficient specific facts which would entitle Tompkins to relief if true.
10         Accordingly, the district court declined to conduct an evidentiary hearing
           and dismissed the petition. See Rubio, [194 P.3d at 1233-34 & n.53].
11
                  On appeal, Tompkins lists the claims he raised below and the
12         conclusions of the district court. However, [Tompkins] does not identify any
           errors he believes the district court made in its conclusions. See Maresca
13         v. State, [748 P.2d 3, 6 (Nev. 1987)] (explaining it is the appellant’s
           responsibility to present relevant authority and cogent argument). Our
14         review reveals the record supports the district court’s decision to dismiss
           the petition without conducting an evidentiary hearing and Tompkins has
15         not demonstrated the district court abused its discretion in this regard.
16   (Order of Affirmance, Ex. 77 at 1-3 (ECF No. 24-33 at 2-4).)

17         This Court determines that the remaining claims in Ground 1 are meritless, and

18   that the state court’s denial of relief on the claims was reasonable. The federal

19   constitutional guarantee of due process of law requires that a guilty plea be knowing,

20   intelligent, and voluntary. See Brady v. United States, 397 U.S. 742, 748 (1970); Boykin

21   v. Alabama, 395 U.S. 238, 242 (1969); United States v. Delgado-Ramos, 635 F.3d 1237,

22   1239 (9th Cir. 2011). “The voluntariness of [a petitioner’s] guilty plea can be determined

23   only by considering all of the relevant circumstances surrounding it.” Brady, 397 U.S. at

24   749. Those circumstances include “the subjective state of mind of the defendant . . . .”

25   Iaea v. Sunn, 800 F.2d 861, 866 (9th Cir. 1986). Addressing the “standard as to the

26   voluntariness of guilty pleas,” the Supreme Court has stated:

27         (A) plea of guilty entered by one fully aware of the direct consequences,
           including the actual value of any commitments made to him by the court,
28         prosecutor, or his own counsel, must stand unless induced by threats (or


                                                 7
            promises to discontinue improper harassment), misrepresentation
1           (including unfulfilled or unfulfillable promises), or perhaps by promises that
            are by their nature improper as having no proper relationship to the
2           prosecutor’s business (e.g. bribes).
3    Brady, 397 U.S. at 755 (quoting Shelton v. United States, 246 F.2d 571, 572 n.2 (5th Cir.

4    1957) (en banc), rev’d on other grounds, 356 U.S. 26 (1958)); see also Alford, 400 U.S.

5    at 31 (noting that the “longstanding test for determining the validity of a guilty plea is

6    ‘whether the plea represents a voluntary and intelligent choice among the alternative

7    courses of action open to the defendant.’”).

8           In Blackledge v. Allison, the Supreme Court addressed the evidentiary weight of

9    the record of a plea proceeding when the plea is subsequently subject to a collateral

10   challenge. While noting that the defendant’s representations at the time of his guilty plea

11   are not “invariably insurmountable” when challenging the voluntariness of his plea, the

12   Court stated that, nonetheless, the defendant’s representations, as well as any findings

13   made by the judge accepting the plea, “constitute a formidable barrier in any subsequent

14   collateral proceedings” and that “[s]olemn declarations in open court carry a strong

15   presumption of verity.” 431 U.S. 63, 74 (1977); see also Muth v. Fondren, 676 F.3d 815,

16   821 (9th Cir. 2012); Little v. Crawford, 449 F.3d 1075, 1081 (9th Cir. 2006).

17          Here, the Nevada appellate court accurately noted that Tompkins was in fact

18   informed of his right to appeal. (Guilty Plea Memorandum, Ex. 26 at 3 (ECF No. 23 at 4);

19   see also id. at 6 (ECF No. 23 at 7) (“My attorney has advised me that if I wish to appeal,

20   any appeal, if applicable to my case, must be filed within thirty days of my sentence and/or

21   judgment.”).) And, the state court reasonably determined that, under the circumstances,

22   there was no requirement that Tompkins be notified of the nature of an Alford plea.

23   Furthermore, Tompkins has not shown that notification regarding the right to appeal and

24   the nature of an Alford plea had any bearing on the knowing, intelligent, and voluntary

25   character of his guilty plea. The state court’s ruling on this claim was not contrary to, or

26   an unreasonable application of, clearly established federal law, as determined by the

27   Supreme Court, and was not based on an unreasonable determination of the facts in light

28   ///


                                                    8
1    of the evidence. See 28 U.S.C. § 2254(d). The Court will deny Tompkins habeas corpus

2    relief with respect to Ground 1.

3           C.     Ground 2

4           In Ground 2, Tompkins claims that, in violation of his federal constitutional rights,

5    he was denied his right to the effective assistance of counsel. (Second Amended Petition

6    (ECF No. 21) at 8-14.) There are four sub-claims remaining in Ground 2. In Ground 2(1),

7    Tompkins claims that his trial counsel failed to advise him of his right to appeal. (Id. at 9.)

8    In Ground 2(3), Tompkins claims that his trial counsel failed to explain to him the nature

9    and consequences of the guilty plea. (Id. at 11-13.) In Ground 2(4), Tompkins claims that

10   his trial counsel had a conflict of interest in representing him. (Id. at 13-14.) And, in Ground

11   2(5), Tompkins claims that his trial counsel failed to object to highly prejudicial victim

12   impact evidence. (Id. at 14.)

13          Tompkins raised these remaining claims on the appeal in his state habeas action,

14   and the Nevada Court of Appeals affirmed the denial of relief on the claims. (ECF No. 24-

15   33 at 2-4 (Order of Affirmance) (relevant portion quoted in full, above).) The Court finds

16   that the ruling of the Nevada Court of Appeals was reasonable.

17          In Strickland v. Washington, the Supreme Court propounded a two prong test for

18   analysis of claims of ineffective assistance of counsel: the petitioner must demonstrate

19   (1) that the attorney’s representation “fell below an objective standard of reasonableness,”

20   and (2) that the attorney’s deficient performance prejudiced the defendant such that “there

21   is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

22   proceeding would have been different.” 466 U.S. 668, 688, 694 (1984). A court

23   considering a claim of ineffective assistance of counsel must apply a “strong presumption”

24   that counsel’s representation was within the “wide range” of reasonable professional

25   assistance. Id. at 689. The petitioner’s burden is to show “that counsel made errors so

26   serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

27   the Sixth Amendment.” Id. at 687. And, to establish prejudice under Strickland, it is not

28   enough for the habeas petitioner “to show that the errors had some conceivable effect on


                                                    9
1    the outcome of the proceeding.” Id. at 693. When the ineffective assistance of counsel

2    claim is based on a challenge to a guilty plea, the Strickland prejudice prong requires the

3    petitioner to demonstrate “that there is a reasonable probability that, but for counsel’s

4    errors, he would not have pleaded guilty and would have insisted on going to trial.” Hill v.

5    Lockhart, 474 U.S. 52, 59 (1985). In analyzing a claim of ineffective assistance of counsel

6    under Strickland, a court may first consider either the question of deficient performance

7    or the question of prejudice; if the petitioner fails to satisfy one element of the claim, the

8    court need not consider the other. See Strickland, 466 U.S. at 697.

9           Regarding Ground 2(1), again, the Nevada courts accurately determined that

10   Tompkins was in fact informed of his right to appeal. (Guilty Plea Memorandum, Ex. 26

11   at 3 (ECF No. 23 at 4); see also id. at 6 (ECF No. 23 at 7) (“My attorney has advised me

12   that if I wish to appeal, any appeal, if applicable to my case, must be filed within thirty

13   days of my sentence and/or judgment.”).) Moreover, Tompkins has not identified, with

14   any specificity, any meritorious issue that he would have raised on a direct appeal

15   following his guilty plea and the entry of the criminal judgment. (Reply (ECF No. 51) at 5-

16   9.)

17          Regarding Ground 2(4), the Nevada court reasonably determined that Tompkins’s

18   trial counsel did not have a conflict of interest. The most Tompkins shows in this regard

19   is that his counsel “knew” the victim’s father, who was apparently an employee of the

20   district attorney; it was not unreasonable for the state court to conclude that this fell short

21   of establishing a conflict of interest resulting in ineffective assistance of counsel.

22          Regarding Ground 2(5), as is discussed below with respect to Ground 3, the state

23   appellate court determined that the admission of victim impact evidence at Tompkins’s

24   sentencing did not violate state law, and Tompkins has made no showing that it violated

25   his federal constitutional rights; therefore, Tompkins’s counsel was not ineffective for not

26   objecting to the admission of that evidence, and Tompkins was not prejudiced by his

27   counsel not objecting.

28   ///


                                                   10
1           Ground 2(3) is a general claim that “[t]rial counsel failed to explain the nature and

2    consequences of the guilty plea to Tompkins.” (Second Amended Petition (ECF No. 21)

3    at 11-13.) Considering the plea agreement (ECF No. 11), the transcript of the arraignment

4    and change of plea (ECF No. 10), the transcript of the sentencing (ECF No. 12), and all

5    the other exhibits in this case, and as stated elsewhere in this order regarding Tompkins’s

6    more specific claims, the Court determines that the Nevada Court of Appeals was not

7    unreasonable in ruling that Tompkins’s trial counsel was not ineffective with respect to

8    explaining the guilty plea to Tompkins, and that Tompkins’s guilty pleas was, as a result,

9    knowing, intelligent, and voluntary.

10          This Court, then, finds that the Nevada appellate court’s rulings on Tompkins’s

11   ineffective assistance of counsel claims were not contrary to, or an unreasonable

12   application of, clearly established federal law, as determined by the Supreme Court, and

13   were not based on an unreasonable determination of the facts in light of the evidence.

14   See 28 U.S.C. § 2254(d). The Court will deny Tompkins habeas corpus relief with respect

15   to Grounds 2(1), 2(3), 2(4) and 2(5).

16          D.     Ground 3

17          In Ground 3, Tompkins claims that improper victim impact evidence was admitted

18   at his sentencing hearing, in violation of his federal constitutional rights. (Second

19   Amended Petition (ECF No. 21) at 15.)

20          On the appeal in Tompkins’s state habeas action, the Nevada Court of Appeals

21   ruled that “NRS 176.015(3) permitted the district court to consider the victim impact letters

22   during the sentencing hearing.” (ECF No. 24-33 at 2 (Order of Affirmance).)

23          To the extent that the Nevada Court of Appeals ruled that Nevada law allowed the

24   admission of the victim impact evidence, that ruling is a state court’s construction of state

25   law, is authoritative, and is not subject to review in this federal habeas corpus action. See

26   Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); Bonin v. Calderon, 59 F.3d 815, 841 (9th

27   Cir. 1995). Beyond that, the admission of evidence in a criminal case does not provide a

28   basis for habeas relief unless it rendered the proceeding fundamentally unfair in violation


                                                  11
1    of the petitioner’s right to due process of law. See Johnson v. Sublett, 63 F.3d 926, 930

2    (9th Cir. 1995) (citing Estelle, 502 U.S. at 67). Federal courts review such alleged due

3    process violations for whether the admission of evidence “so infected the entire trial that

4    the resulting conviction violates due process.” Estelle, 502 U.S. at 72. A habeas petitioner

5    “bears a heavy burden in showing a due process violation based on an evidentiary

6    decision.” Boyde v. Brown, 404 F.3d 1159, 1172 (9th Cir.), as amended on reh’g, 421

7    F.3d 1154 (9th Cir. 2005). The Nevada Court of Appeals did not discuss Tompkins’s claim

8    that the admission of the victim impact evidence violated his federal constitutional rights,

9    but it plainly was not unreasonable for that court to determine that it did not.

10          The state court’s ruling on this claim was not contrary to, or an unreasonable

11   application of, clearly established federal law, as determined by the Supreme Court, and

12   was not based on an unreasonable determination of the facts in light of the evidence. See

13   28 U.S.C. § 2254(d). The Court will deny Tompkins habeas corpus relief with respect to

14   Ground 3.

15          E.     Ground 4

16          Finally, in Ground 4, Tompkins claims that the cumulative effect of the errors in his

17   case deprived him of his federal constitutional right to due process of law. (Second

18   Amended Petition (ECF No. 21) at 15-16.) As is discussed above, the Court finds no error;

19   therefore, there are not multiple errors to consider cumulatively, and Ground 4 fails. The

20   Court will deny Tompkins habeas corpus relief on Ground 4.

21   IV.    CERTIFICATE OF APPEALABILITY

22          The standard for the issuance of a certificate of appealability requires a “substantial

23   showing of the denial of a constitutional right.” 28 U.S.C. §2253(c). The Supreme Court

24   has interpreted 28 U.S.C. § 2253(c) as follows:

25          Where a district court has rejected the constitutional claims on the merits,
            the showing required to satisfy § 2253(c) is straightforward: The petitioner
26          must demonstrate that reasonable jurists would find the district court’s
            assessment of the constitutional claims debatable or wrong.
27

28


                                                  12
1    Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also James v. Giles, 221 F.3d 1074,

2    1077-79 (9th Cir. 2000).

3          Applying this standard, the Court finds that a certificate of appealability is

4    unwarranted in this case. The Court will deny Tompkins a certificate of appealability.

5    V.    CONCLUSION

6          It is therefore ordered that the Second Amended Petition for Writ of Habeas Corpus

7    (ECF No. 21) is denied.

8          It is further ordered that Petitioner is denied a certificate of appealability.

9          It is further ordered that the Clerk of the Court is directed to enter judgment

10   accordingly.

11         DATED THIS 20th day of June 2019.

12

13
                                                       MIRANDA M. DU
14                                                     UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  13
